       Case 4:19-cv-01627 Document 1 Filed on 05/03/19 in TXSD Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

MARITES DEGUZMAN,                                  §
                                                   §
        Plaintiff,                                 §                  CIVIL ACTION
                                                   §            NO. ______________________
V.                                                 §
                                                   §
GEOVERA ADVANTAGE                                  §
INSURANCE SERVICES, INC. 1,                        §
                                                   §
        Defendant.                                 §

              DEFENDANT GEOVERA SPECIALTY INSURANCE COMPANY’S
                            NOTICE OF REMOVAL

TO THE HONORABLE COURT:

        Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant GeoVera Specialty Insurance

Company (“GeoVera” or “Defendant”) file this, its Notice of Removal to the United States

District Court for the Southern District of Texas, Houston Division, on the basis of diversity of

citizenship and amount in controversy and respectfully show:

                                        I.
                       FACTUAL AND PROCEDURAL BACKGROUND

        1.      On April 1, 2019, Plaintiff Marites Deguzman filed an Original Petition, styled

Marites Deguzman v. GeoVera Advantage Insurance Services, Inc., Cause No. 2019-23175, in

the 270th Judicial District Court in and for Harris County, Texas. The lawsuit arises out of a

claim Plaintiff made for damages to her property under an insurance policy issued by GeoVera.

         2.     Plaintiff served GeoVera with a copy of the Original Petition on April 5, 2019. A

copy of the return of service is on file.
1
  Misnomer. The name of the proper Defendant in the lawsuit is GeoVera Specialty Insurance Company
(“GeoVera”). GeoVera has appeared in this lawsuit and plead a special exception to the misnomer.
                                                                                                     PAGE 1
6911642v1
08917.413
       Case 4:19-cv-01627 Document 1 Filed on 05/03/19 in TXSD Page 2 of 5



        3.     GeoVera answered and made an appearance in the lawsuit on April 29, 2019.

        4.     GeoVera files this notice of removal within 30 days of receiving Plaintiff’s

Citation and Original Petition. See 28 U.S.C. § 1446(b). This Notice of Removal is being filed

within one year of the commencement of this action. Id. All process, pleadings, and orders in

the state court action are attached to this Notice as required by 28 U.S.C. § 1446(a). A copy of

this Notice is also concurrently being filed with the state court and served upon Plaintiff.

        5.      As required by 28 U.S.C. § 1446(a), and Rule 81 of the Local Rules for the

United States District Court of the Southern District of Texas, being filed simultaneously with

the filing of this Notice of Removal:

        Exhibit A:     Index of Matters Being Filed

        Exhibit B:     Docket Sheet—Chronological Case History

        Exhibit C:     Plaintiff’s Original Petition

        Exhibit D:     Executed Citation and Return

        Exhibit E:     GeoVera’s Answer

        Exhibit F:     List of Parties and Counsel

                                    II.    BASIS FOR REMOVAL

        6.     Removal is proper based on diversity of citizenship under 28 U.S.C.

§§ 1332(a)(1), 1441(a), and 1446.

A. Plaintiff and Defendant GeoVera are diverse.

        7.     Plaintiff, Marites Deguzman is an individual residing in Harris County, Texas;

        8.     Defendant, GeoVera Specialty Insurance Company is incorporated under the laws

of the State of Delaware, with its principal place of business in Fairfield, California. GeoVera is

therefore not a citizen of the State of Texas for diversity purposes.
                                                                                               PAGE 2
6911642v1
08917.413
           Case 4:19-cv-01627 Document 1 Filed on 05/03/19 in TXSD Page 3 of 5



            9.        Thus, this lawsuit is between citizens of different states, and there is complete

diversity of citizenship between Plaintiff and GeoVera.

B. The Amount in Controversy Exceeds the Jurisdictional Requirements for Subject
   Matter Jurisdiction.

            10.       In determining the amount in controversy, the court may consider “policy limits...

penalties, statutory damages, and punitive damages.”               St. Paul Reinsurance Co., Ltd. v.

Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998); see Ray v. State Farm Lloyds, No. CIV.A.3:98-

CV-1288-G, 1999 WL 151667, at * 2-3 (N.D. Tex. Mar. 10, 1999) (finding a sufficient amount

in controversy in plaintiff’s case against their insurance company for breach of contract, fraud,

negligence, gross negligence, bad faith, violations of the Texas Insurance Code, violations of the

Texas Deceptive Trade Practices Act, and mental anguish); Fairmont Travel, Inc. v. George S.

May Int’l Co., 75 F. Supp.2d 666, 668 (S.D. Tex. 1999) (considering DTPA claims and the

potential for recovery of punitive damages for the amount in controversy determination); Chittick

v. Farmers Ins. Exch., 844 F. Supp. 1153, 1155 (S.D. Tex. 1994) (finding a sufficient amount in

controversy after considering the nature of the claims, the types of damages sought and the

presumed net worth of the defendant in a claim brought by the insureds against their insurance

company for actual and punitive damages arising from a claim they made for roof damages).

            11.       This is a civil action in which Plaintiff monetary relief of over $100,000, but no

more than $200,000. 2 Plaintiff alleges that defendant is liable under a residential insurance

policy because Plaintiff made a claim under that policy and defendant wrongfully adjusted and

underpaid Plaintiff’s claim. See Pl’s Orig. Pet. Plaintiff seeks actual and trebled damages,

mental anguish damages, exemplary and punitive damages, damages for emotion distress, court


2
    Pl’s Orig. Pet., ¶ 4.
                                                                                                PAGE 3
6911642v1
08917.413
       Case 4:19-cv-01627 Document 1 Filed on 05/03/19 in TXSD Page 4 of 5



costs, expenses, pre- and post-judgment interest, and attorney's fees. See Pl’s Orig. Pet., ¶¶ 37-

42 and Prayer. This evidence clearly demonstrates that the amount in controversy in this case

exceeds the jurisdictional requirements.

                       III.   THIS REMOVAL IS PROCEDURALLY CORRECT

        12.     GeoVera received service of this lawsuit April 5, 2019. Thus, GeoVera is filing

this Notice within the 30-day time period required by 28 U.S.C. § 1446(b).

        13.     Venue is proper in this District and Division under 28 U.S.C. §1446(a) because

this District and Division embrace the county in which the state action has been pending, and a

substantial part of the events giving rise to Plaintiff’s claims allegedly occurred in this District

and Division.

        14.     Pursuant to 28 U.S.C. §1446(a), all pleadings, process, orders, and all other filings

in the state court action are attached to this Notice.

        15.     Promptly after GeoVera files this Notice of Removal, written notice of the filing

will be given to Plaintiff pursuant to 28 U.S.C. §1446(d).

        16.     Promptly after GeoVera files this Notice of Removal, a true and correct copy of

same will be filed with the Clerk of the Harris County District Court pursuant to 28 U.S.C.

§1446(d).

                                        IV.     CONCLUSION

        17.     Based upon the foregoing, the exhibits submitted in support of this removal, and

other documents filed contemporaneously with this Notice of Removal, Defendant GeoVera

Specialty Insurance Company hereby removes this case to this Court for trial and determination.




                                                                                             PAGE 4
6911642v1
08917.413
       Case 4:19-cv-01627 Document 1 Filed on 05/03/19 in TXSD Page 5 of 5



                                             Respectfully submitted,

                                             /s/ Rhonda J. Thompson
                                             Rhonda J. Thompson
                                             State Bar No. 24029862
                                             So. Dist. No.: 17055
                                             Adrienne H. Nelson
                                             State Bar No.: 24069867
                                             So. Dist. No.: 2276091

                                             THOMPSON, COE, COUSINS & IRONS, L.L.P.
                                             700 N. Pearl Street, 25th Floor
                                             Dallas, Texas 75201
                                             Telephone: (214) 871-8200
                                             Facsimile: (214) 871-8209
                                             Email: rthompson@thompsoncoe.com
                                             Email: anelson@thompsoncoe.com

                                             COUNSEL FOR DEFENDANT
                                             GEOVERA SPECIALTY INSURANCE
                                             COMPANY




                                CERTIFICATE OF SERVICE

        This is to certify that on the 3rd day of May, a true and correct copy of the foregoing was
delivered to the following counsel of record in accordance with the Rules of Civil Procedure:

        Via Electronic Filing:
        Daniel P. Barton
        Wayne C. Collins
        1201 Shepherd Dr.
        Houston, TX 77007
        Telephone: (713) 227- 4747
        Facsimile: (713) 621-5900
        Email: dbarton@bartonlaw.com
               wcollins@bartonlaw.com

        Counsel for Plaintiff
                                             /s/ Adrienne H. Nelson
                                             Rhonda J. Thompson
                                             Adrienne H. Nelson


                                                                                           PAGE 5
6911642v1
08917.413
